DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2015/0334669 A1, hereinafter “Zhang”).
	Regarding claims 13 and 17, Zhang teaches a terminal apparatus (e.g., 301 of fig. 3) that communicates with a first base station apparatus (e.g., 302 of fig. 3) and a second base station apparatus (e.g., 303 of fig. 3) through a plurality of cells (serving cells 311-315 of fig. 3), wherein the plurality of cells is grouped into a first group which includes one or more cells having a first uplink transmission timing and includes a first cell belonging to the first base station apparatus (fig. 3, where Cell Group # 1 includes serving cells # 1-# 3, ¶ [0041], Group TAG control module 227 stops all serving cells associated with a group TAG except for a primary serving cell or the serving cells with PUCCH when the group TAG is not uplink synchronized. ¶ [0042], ¶ [0044], a second tier identifiers are configured. 331 Cell Group #1 belongs to eNB 302. The illustrated two-tier identifier enables the UE and/or the system to perform uplink alignment, monitoring and management procedures more efficiently when linking the cell group identifier to these procedures. ¶ [0052], The cell group identifier is a super of the uplink group identifiers that associate with serving cells originated from the same base station or the same set of co-located antennas. The type 2 (or group) TAG corresponds to the cell group identifier. The type 2 TAG, which is associated with a cell group identifier for timing advance features, includes one or more type 1 TAG that are associated with the same base station or the same set of co-located antennas. With this two-tier identifier structure, uplink alignment procedure can be handled on the top level based on Type 2 TAG, which is associated with the cell group identifier in accordance with the current invention), a second group which includes one or more cells having a second uplink transmission timing different from the first uplink transmission timing and includes a second cell belonging to the second base station apparatus (fig. 3, where Cell Group # 2 includes serving cells # 4-#5 belonging to the second base station 303, ¶ [0041], Group TAG control module 227 stops all serving cells associated with a group TAG except for a primary serving cell or the serving cells with PUCCH when the group TAG is not uplink synchronized. ¶ [0042], ¶ [0044], 332 Cell Group #1 belongs to eNB 303, ¶ [0052], The type 2 TAG, which is associated with a cell group identifier for timing advance features, includes one or more type 1 TAG that are associated with the same base station or the same set of co-located antennas. With this two-tier identifier structure, uplink alignment procedure can be handled on the top level based on Type 2 TAG, which is associated with the cell group identifier in accordance with the current invention), a third group which includes one or more third cells having a third uplink transmission timing different from the first uplink transmission timing and the second uplink transmission timing and belonging to the first base station apparatus (fig. 3, where, e.g., a serving cell group (e.g., serving cells 311 and 312), belonging to the first base station apparatus 302, has a first uplink transmission timing (Uplink ID #1, TAT#1), ¶ [0044], Uplink ID # can be the same as the current timing advance group (TAG) defined for current carrier aggregation, ¶ [0043], where each TAG will have its own time advancing timer (TAT), ¶ [0052], each serving cell is associated with a TAG in the traditional way. The TAG identifier for the serving cells is a type 1 TAG or a cell TAG, which is served as the uplink group identifier, ¶ [0053], each serving cell is associated with one uplink group identifier (i.e., a TAG in the traditional way). The uplink group identifier may include one or more serving cells, and ¶ [0063], where Uplink ID # is type 1 TAG ID), and a fourth group which includes one or more fourth cells having a fourth uplink transmission timing different from the first uplink transmission timing, the second uplink transmission timing, and the third uplink transmission timing and belonging to the second base station apparatus (fig. 3, where, e.g., a serving cell group (e.g., serving cells 314 and 315), belonging to the second base station apparatus 303, has a first uplink transmission timing (Uplink ID #3, TAT#3), ¶ [0044], Uplink ID # can be the same as the current timing advance group (TAG) defined for current carrier aggregation, ¶ [0043], where each TAG will have its own time advancing timer (TAT), ¶ [0052], ¶ [0053], each serving cell is associated with one uplink group identifier (i.e., a TAG in the traditional way). The uplink group identifier may include one or more serving cells, and ¶ [0063], where Uplink ID # is type 1 TAG ID), the terminal apparatus comprising: first circuitry configured and/or programmed to: perform a control using transmission timing timers which started or restarted in a case where transmission timing information is applied to the respective ones of first to fourth groups into which the plurality of cells is grouped (fig. 3, UE performs control using timing timers where timing information is applied to first, second, third and fourth groups, ¶ [0052], With this two-tier identifier structure, uplink alignment procedure can be handled on the top level based on Type 2 TAG, which is associated with the cell group identifier in accordance with the current invention, ¶ [0064], Uplink ID #1, Uplink ID #2 and Uplink ID #3 are type 1 TAG, ¶ [0077], UE applies the timing advance command (TAC) for the type 1 TAG (i.e., Uplink ID) accordingly which belongs to type 2 TAG (cell group ID), and then associated TAT is started or restarted. ¶ [0078]),, and receive information related to the first group and third group of the base station apparatus, information related to the second group and fourth group of the second base station apparatus, and information of the transmission timing timers from the first base station apparatus and the second base station apparatus (Fig. 4, ¶ [0053], UE configures one or more TAG group, which is associated with the uplink group identifier for its serving cells, ¶ [0061], ¶ [0044], ¶ [0046], the first eNB 402 configures the UE, ¶ [0059], when the serving cells originating from and controlled by another eNB are configured to a UE, additional IE is required to indicate that the serving cell is originating from and controlled by another eNB), manage the groups based on the information related to the groups, and control the groups for each base station apparatus, and second circuitry configured and/or programmed to: based on expiration of the transmission timing timer of the first group, remove a data of a transmission HARQ buffer corresponding to the ¶ [0052], the TAG identifier for the serving cells is a type 1 TAG or a cell TAG, which is served as the uplink group identifier. A type 2 TAG, or a group TAG, is introduced to better the time alignment procedures for inter-eNB carrier aggregation. The type 2 TAG, which is associated with a cell group identifier for timing advance features, includes one or more type 1 TAG that are associated with the same base station or the same set of co-located antennas. With this two-tier identifier structure, uplink alignment procedure can be handled on the top level based on Type 2 TAG, which is associated with the cell group identifier in accordance with the current invention. Fig. 13, ¶ [0064], pTAG with value 1 is corresponding to the Type 2 TAG originating from the anchor eNB (first base station), fig. 13, ¶ [0077], When Type 2 TAG specific TAT associated with one Type 2 TAG is not running or the Type 2 TAG is not UL time aligned, UE shall deactivate all the serving cells in the Type 2 TAG except the one on which system information and paging is received, e.g. PCell in the pTAG. UE shall flush all HARQ buffers for all serving cells belonging to the Type 2 TAG, ¶ [0078], if TAT associated with the pTAG expires, the UE flushes all HARQ buffers for all serving cells belonging to the pTAG); and based on expiration of the transmission timing timer of the second group, remove a-data of a transmission HARQ buffer corresponding to the cell of the second group and the cell of the fourth group (Figs. 3, 13, ¶ [0041], Group TAG control module 227 stops all serving cells associated with a group TAG except for a primary serving cell or the serving cells with PUCCH when the group TAG is not uplink synchronized. ¶ [0052], ¶ [0077], When Type 2 TAG specific TAT associated with one Type 2 TAG is not running or the Type 2 TAG is not UL time aligned, UE shall deactivate all the serving cells in the Type 2 TAG except the one on which system information and paging is received, e.g. PCell in the pTAG. UE shall flush all HARQ buffers for all serving cells belonging to the Type 2 TAG, ¶ [0078], ¶ [0080], Assuming the Type 2 TAG originating from the drift eNB contains only one Type 1 TAG, if the TAC is received for the Type 2 TAG originating from the drift eNB, UE will apply the TAC for the Type 1 TAG. It starts or restarts the TAT associated with the Type 1 TAG. If TAT associated with the Type 1TAG expires, i.e. the Type 2 TAG is not UL time aligned, UE will flush all HARQ buffers for all serving cells belonging to the Type 2 TAG).
	Regarding claim 15, Zhang in view of Li teaches the terminal apparatus according to claim 13, wherein the terminal apparatus is further comprising second circuitry configured and/or programmed to: release an uplink control channel assigned to the first cell in the case where the transmission timing timer of the first group expires, and release an uplink control channel assigned to the second cell in the case where the transmission timing timer of the second group expires (Zhang: ¶ [0077], the UE shall flush all HARQ buffers for all serving cells belonging to type 2 TAG, notify RRC to release PUCCH for all serving cells belonging to Type 2 TAG, ¶ [0078], ¶ [0080]).
	
Response to Arguments
5.	Applicant’s arguments filed on November 10, 2020 have been considered but moot in view of new/different interpretation of the claims/references applied and new ground(s) of rejection. 



Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MANDISH K RANDHAWA/Examiner, Art Unit 2477